Citation Nr: 1730319	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation benefits on behalf of his then-minor children, T.M. and T.P.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. The appellant, the Veteran's former spouse, is bringing this appeal on behalf of T.M. and T.P., who are the children of the appellant and the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 Special Apportionment Decision by the RO in Philadelphia, Pennsylvania that denied an apportionment of the Veteran's compensation benefits on behalf of the Veteran's then-minor children T.M. and T.P.

In December 2013 the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. She submitted additional evidence at the hearing, and waived initial RO review of this
evidence. See 38 C F R § 20.1304.

In April 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, including providing additional notice to the Veteran and offering him the opportunity to attend a hearing with regard to this appeal. In August 2015, the Veteran declined the opportunity to attend a hearing in this appeal. The case was subsequently returned to the Board.

The child T.P. was granted Chapter 35 education benefits effective in August 2016. 



FINDINGS OF FACT

1. The Veteran and the appellant were married but are now divorced; they have two children, T.M. born in March 1994 and T.P. born in January 1998. 

2. In a June 2004 rating decision, the Veteran was awarded service-connected compensation benefits, with a combined disability rating of 50 percent, effective in February 2002. 

3. In June 2004, the Veteran notified VA of his three dependent children, including T.M. and T.P.

4. The RO awarded the Veteran additional compensation for his dependent children, including T.M. and T.P., in June 2004.

5. In a June 2008 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and basic eligibility to Dependents' Educational Assistance (DEA), effective June 16, 2004.

6. The Veteran and the appellant were divorced in October 2008; the appellant was assigned physical custody of the children and the children then resided with the appellant. The Veteran was ordered to pay child support as part of the divorce decree. 

7. The appellant filed a request for apportionment on February 1, 2010.

8. Proof of continued education of the child T.M. beyond her 18th birthday and completion of high school was not received, and the child T.P. was awarded Chapter 35 educational benefits effective in August 2016.

9. The Veteran provided support for his children during the period of the claim prior to T.M. and T.P.'s 18th birthdays.

10. The appellant has demonstrated hardship as her expenses generally exceeded her income during the period of the claim prior to the 18th birthdays and/or completion of high school education for T.M. and T.P.

11. A retroactive apportionment of the additional dependency compensation the Veteran received for these two dependent minor children, during the period of the claim prior to the 18th birthdays and/or completion of high school education for T.M. and T.P., would not create undue hardship on the Veteran.


CONCLUSIONS OF LAW

1. The criteria for a general apportionment of the Veteran's VA compensation benefits have not been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.452, 3.453, 3.458, 3.503, 3.667 (2016).

2. During the period of the claim from February 1, 2010 until the 18th birthdays and/or completion of high school education for T.M. and T.P., the criteria for a special apportionment of the Veteran's VA compensation benefits, in an amount equal to the additional dependency compensation  the Veteran received for them, have been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.451, 3.452, 3.453, 3.458, 3.503, 3.667 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal, however, concerns a benefit provided under chapter 53 of title 38, United States Code. The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51. See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment. See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016). Here, review of the claims file reveals that the applicable contested claims procedures have been followed. Specifically, the RO has provided both parties (the appellant and the Veteran) with appropriate notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations. This was accomplished including pursuant to the Board's remand instructions in April 2014.

In July 2015, the Veteran's representative indicated that the Veteran does not want a hearing with regard to this appeal. Additional notice was provided to the Veteran in February 2016.

All known and available records relevant to the issue on appeal have been requested and obtained to the extent possible. Substantial compliance with the Board's April 2014 remand was accomplished, including appropriate additional notice. Additionally, requests for relevant evidence were sent to the Veteran and the appellant, to include information regarding the Veteran's compliance with any child support order(s), and records of expenses and school attendance. While not all required evidence was received from either party, the Board notes in this regard that the duty to assist is not always a one-way street. If an appellant wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, VA has afforded both parties the opportunity to give testimony before the Board. The appellant provided such testimony at a hearing before the undersigned in December 2013. There is no allegation that the hearing provided was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Law and Regulations

VA regulations provide for two types of apportionments. The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support. 38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii). No apportionment will be made where the Veteran is providing for his dependents. 38 C.F.R. § 3.450 (c). It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment. Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants. The amount apportioned should generally be consistent with the total number of dependents involved. Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 38 C.F.R. § 3.451 (2016). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451 (2016).

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452 (a). A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458 (a). 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The term "child of the veteran" means an unmarried person who is under the age of 18 years; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 
(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016). Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday. 38 C.F.R. § 3.667  (2016).

In general, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child. In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits. 38 C.F.R. § 3.204 (a)(1) (2016).

Analysis

A request for apportionment of the Veteran's service-connected compensation benefits on behalf of his then-minor children T.M. and T.P. was received from the appellant on February 1, 2010.

In a June 2004 rating decision, the Veteran was awarded service-connected compensation benefits, with a combined disability rating of 50 percent, effective February 11, 2002. In June 2004, the Veteran notified VA of his three dependent children, including T.M. and T.P. The RO awarded the Veteran additional compensation for his dependent children, including T.M. and T.P., in June 2004.

In a June 2008 rating decision, the Veteran was awarded a TDIU rating and basic eligibility to DEA, effective June 16, 2004.

The evidence reflects that the appellant and the Veteran were married in December 2004 but were divorced in October 2008. They have two children who were minors when the claim was filed and are now adults. Daughter T.M. was born in March 1994 and reached the age of 18 in March 2012, and son T.P. was born in January 1998, and reached the age of 18 in January 2016. Records reflect that T.P. was awarded VA Chapter 35 education benefits on August 17, 2016.

Any Veteran who is entitled to compensation for service-connected disability is entitled to additional compensation for dependents, including a child, provided that the disability is rated not less than 30 percent disabling. 38 U.S.C.A. § 1115 (West 2014 & Supp. 2016). The Veteran received dependency compensation for T.M. and T.P. beginning in June 2004.

The appellant and the Veteran were divorced in October 2008, and since then the appellant has had custody of T.M. and T.P. Court records reflect that the Veteran was ordered to pay $226.78 per month for support of T.M. and T.P. as minor children, from November 2007 until March 8, 2012 for T.M., and until January 26, 2016 for T.P. 

In November 2009, the Veteran submitted a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) that shows $2,849 in income from VA benefits, and no income from employment, for a total income of $2,849. He reported monthly expenses of $800 for rent or mortgage, $400 for food, none for utilities, $48 for life insurance, and $531 for child support for three children, for a total of $1,779. He reported that he had $12 in the bank and $20 in cash. He reported that he had a debt of $1,528. According to his report, his income exceeded expenses by $1,070. 

The appellant submitted a VA Form 21-0788 in February 2010, as custodian of the children, that shows an annual income from employment of $21,000 (which is a monthly income of $1,750), and net worth of $1,200 in IRAs or Keogh plans, $1,000 in stocks, bonds, mutual funds, etc. She said she had no cash or money in any bank accounts. She reported the following monthly expenses: $1,200 for rent or house payment, $400 for food, $190 for utilities, $127 for telephone, $25 for clothes, $300 for medical expenses, $30 for school expenses, $148 for gas, and $60 for cell phone, for a total of $2,480. The appellant did not report any child support as income. According to her report, her expenses exceeded her income by $730. She said that the children had lived with her for the past three years with no financial help from the Veteran. She said the Veteran received money for the children but did not share it with them.

In a May 2010 statement, the Veteran said that he was paying child support to his dependent children, and that his payments were deducted from his bank account. He said that there was an inadvertent interruption in payments because he switched banks.

In May 2010, the appellant submitted a VA Form 21-0788, listing monthly wages from employment of $2,000, and cash on hand of $1000, and net worth of $1,000 in IRAs or Keogh plans. She reported the following monthly expenses: $1,200 for rent or house payment, $400 for food, $200 for utilities, $140 for telephone, $150 for clothes, $300 for medical expenses, $100 for school expenses, $140 for gas, and $65 for child's cell phone, $150 for car/life insurance, $200 for home equity loan, and $200 for credit cards, for a total of $3,245. Both children were listed as students. She said the Veteran was not contributing to the children. According to her report, her expenses exceeded her income by $1,245.

In a September 2010 notice of disagreement, the appellant stated that the Veteran only started paying child support when child support enforcement was about to freeze his bank accounts, and when he got notice that she had filed for an apportionment. She said that VA paid him money for his dependent children, but he had not seen or spoken to them in over two years, and she believed the money should go to the children. She said he was required to pay child support for both children of $226 per month. She said that last month she lost her job due to T.M.'s serious medical condition, and her financial status had changed. She was looking for a job.

Family Court payment records show that the Veteran generally paid his required child support payments to T.M. and T.P. on a monthly basis, with periods of non-payment from September 2009 through February 2010, and December 2010 to June 2011. However, he later paid the full amount in arrears.
 
Records reflect that the appellant petitioned the state court for a modification of the child support order in January 2011 due to changed circumstances, but repeated attempts to serve the Veteran were unsuccessful as he had moved, and the petition was dismissed as the state was unable to serve notice to the Veteran.

Family Court records dated in 2012 show that the Veteran stopped paying his monthly child support of $303 for his other child D. in October 2010.

In an August 2012 report of contact, an RO employee contacted the Veteran at his address of record to ask if T.M. was still in school, and his sister answered the phone and stated that the Veteran had lost contact with T.M.

The appellant and the Veteran submitted financial statements in April 2013.

In April 2013, the Veteran submitted a VA Form 21-0788 that shows $2,949 in income from employment (although this is apparently his VA compensation benefits). He reported monthly expenses of $800 for rent or mortgage, $400 for food, $200 for utilities, $150 for life insurance, $50 for telephone, $50 for clothing, $100 for Spanish class, $50 for prescriptions and vitamins, $250 for transportation, $303 for child support, and $226.25 for child support, and $100 for miscellaneous, for a total of $2,679. He reported that he had no net worth. According to his report, his income exceeded expenses by $270.

In an April 2013 statement, the Veteran said that the appellant's claim was bogus, he was current on his child support payments for T.M. and T.P., and that he continued to pay child support for T.M. even though her eligibility for them ceased 1.5 years ago. He said he lived in a third-world country because he could not afford to live in the United States. He asserted that his 100 percent "VA pension" was not subject to claims by anyone.

In April 2013, the appellant submitted a VA Form 21-0788, listing monthly wages from employment of $1,600, and no net worth. She said she received $226 per month from the Veteran for child support but it should be higher ($375) according to the court. She said she was claiming apportionment for T.M. (now an adult) and T.P. She reported the following monthly expenses: $1,100 for rent or house payment, $450 for food, $250 for utilities, $148 for telephone, $300-400 for clothes, $150 for medical expenses, $600 for school expenses and books, $200 for entertainment, $133 for cable internet, $121 for insurance, $175 for car, $250 for gas, for a total of $3,977. She said she paid all of the expenses for the children. According to her report, her expenses exceeded her income by $2,377.

In an April 2013 statement, the appellant said that the Veteran was not taking care of his responsibilities. She said he only started paying $226 in support when a hearing was scheduled for her. She said he was "supposed to" pay $375 but does not. She asserted that every attempt by child support to contact him at his home is refused saying he does not live there, but it was the same address he used for his VA benefits. She also asserted that he was supposed to pay half of the children's medical and dental expenses but did not, and she had to pay for them. She said she lost her job and was unemployed for almost a year. She said they lived paycheck to paycheck but the Veteran was fishing for months at a time in Costa Rica. She said that he was receiving money for the children but was not using it for them.

At her December 2013 Board hearing the appellant testified that when she and the Veteran divorced, he had a temporary child support order of $226.78 per month for two children. She asserted that she could not take care of two children properly on that amount, based on her income and what the Veteran earned in his benefits. She testified that the divorce and child support order were issued in April 2008. She reiterated many of her assertions, stating that on several occasions, child support enforcement tried to serve him a letter, and it always came back stating that he's moved and no longer lived there, but it was the same address at which he received correspondence from VA, which was his sister's house. She stated that someone at that address accepted the mail from VA but refused the mail from child support, stating that he had moved. She believed he lived in Costa Rica for six months, and then in South Carolina. She reported a pattern of non-payment of child support until he received a letter from VA about the apportionment, and then he resumed payment. She testified that he was up to date on the child support currently. 

The appellant asserted that an apportionment might make their lives a little easier. She testified that she owned her own home. She stated that utilities were outrageous in the summer because of the air conditioning, but were less in the winter. She also reported expenses of cable, internet, telephone, and cell phones. She stated that her expenses were pretty much the same as they were in her April 2013 financial report. She said she was financially strapped to the point where she wanted to sell her house because she was tired of working to pay the bills, but wanted to work to enjoy. When asked if she had enough income to pay her expenses, she said no, and that she recently borrowed $8,000 from her parents. She said that every month her expenses were about $1000 more than her income. She said she worked in a country club as a server and tried to pick up extra shifts. She said she was up to date on her bills, including mortgage and utilities, and had taken out a home equity loan. She stated that when they were divorced, he was technically unemployed and had no income, because the judge did not consider his VA benefits, and the judge ordered her to pay him $15,000 to get back on his feet. She said she decided not to pay that money because he was only paying $226 a month for two kids, and in return he had put a lien on her house. She again contended that the child support should be raised, noting that attempts to modify the child support had been unsuccessful. She asserted that she was currently on food stamps, but since things were starting to pick up at work, she would not qualify for them in the future.

In a July 2015 statement, the Veteran stated that he had been current with his child support payments for the last several years. He said he was continuing to pay for T.M. even though she was 18 and out of high school in 2012, and would continue to pay for both children until T.P. was 18 and out of high school in May 2016. He enclosed copies of his monthly child support checks in the amount of $226.78 which were sent to the state from August 2014 to July 2015.

In a March 2017 written brief, the Veteran's representative asserted that in this case, the AOJ was correct to deny the former spouse an apportionment, as the Veteran demonstrated that he was providing support, through deductions from his earnings conveyed to the child support division of the state. The representative asked that the Board deny the request for apportionment as a matter of law, thereby obviating need for further factual inquiry and/or evidentiary development. 

The Board has reviewed all of the evidence of record. With regard to a "general" apportionment, the weight of the evidence, including the appellant's testimony, court records, and the Veteran's statements, shows that the Veteran was paying his court-ordered child support payments, and was current after some periods of non-payment. As such, the Board finds that the appellant has not demonstrated that the Veteran failed to reasonably discharge his responsibility for his children's support. Under these circumstances, the Board is unable to find any basis on which to award an apportionment of the Veteran's VA benefits to the appellant on behalf of their two children under 38 C.F.R. § 3.450. As noted above, governing regulation provides that no apportionment will be made where the Veteran is providing for his dependents. 38 C.F.R. § 3.450 (c).

The Board will also consider this case under the provisions for a "special" apportionment. Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 38 C.F.R. § 3.451 (2016). 

As noted above, during the period from the apportionment claim on February 1, 2010, until T.M. and T.P. each reached the age of 18 or completed their high school education, the Veteran was receiving additional dependency compensation for these two minor children. The evidence, including the Veteran's statements, shows that T.M. completed high school in 2012, and that T.P. completed high school in 2016.

Both the appellant and the Veteran have contended that they have demonstrated financial hardship. In this regard, the Board notes that a Veteran cannot prevail on a claim of hardship when he or she is already receiving additional benefit for a dependent and the apportioned amount is no more than that additional benefit. Hall v. Brown, 5 Vet. App. 294, 295 (1993). In this case, the Board finds that that a retroactive apportionment of the additional benefit the Veteran received for these two dependent minor children would not cause undue hardship to the Veteran.

RO correspondence shows that the Veteran's minor child T.M. would be removed from his award at age 18 in March 2012 (although she apparently graduated from high school later that spring), and T.P. would be removed at age 18 in January 2016 (although he apparently graduated from high school that spring).

In this case, the Board finds that hardship has been demonstrated by the appellant, as her household expenses generally exceeded her income, during the period when T.M. and T.P. were minors or still attending school. Apportionment of the additional VA compensation benefit the Veteran received for these two dependent minor children necessarily does not work an undue hardship, as the Veteran would not have received such additional benefit if he did not have any dependents. See Hall, supra.

In sum, during the period of the claim from February 1, 2010 until the 18th birthdays and/or completion of education or training for T.M. and T.P. (see 38 C.F.R. § 3.57), the criteria for a special apportionment of the Veteran's VA compensation benefits, in an amount equal to the additional VA dependency compensation the Veteran received for them, have been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.451, 3.452, 3.453, 3.458, 3.503, 3.667 (2016).

Finally, the Board notes that apportionment for T.P. may not be paid after August 17, 2016, as he was awarded Chapter 35 benefits on that date.


ORDER

Entitlement to a general apportionment on behalf of the Veteran's then-minor children T.M. and T.P. is denied.

Entitlement to a retroactive special apportionment on behalf of the Veteran's then-minor children T.M. and T.P. in the amount of the additional VA dependency compensation the Veteran received for them, from February 1, 2010 until either their 18th birthday or until they completed their education (with T.P.'s apportionment ending August 17, 2016 due to his receipt of DEA benefits), is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


